I concur in the result. On no theory of the case was the doctrine of last clear chance applicable. On respondent's theory that he stopped west of the center line of Junett street, there was no contributory negligence, hence no reason for a last clear chance instruction, and the trial court instructed that, if respondent stopped west of that center line, he was entitled to recover. On appellant's theory that respondent had crossed the center line of Junett street to the east side thereof, the time between the respondent's act of negligence and the collision was too short, as the majority opinion points out, for there to have been a last clear chance on the part of the appellant to avoid the collision. *Page 105 
I disagree with the majority only on the instruction as to deception. If there was nothing about the operation of the bus when the respondent first saw it to make him conscious of the fact that it was exceeding the speed limit, he had a right to rely upon the assumption that appellant was not exceeding and would not exceed the speed limit. If the appellant was in fact exceeding the speed limit, the respondent was deceived.
The matter of deception in such cases is discussed at some length in Plenderlieth v. McGuire, 27 Wn.2d 841, 847-850,180 P.2d 808. It is there pointed out that the question of deceit will be presented to the jury (1) when there is evidence that the favored driver increased his speed after the disfavored driver first saw him, or (2) when it appears from the testimony that there was nothing to indicate that the favored driver was traveling at a speed in excess of the legal limit when first seen by the disfavored driver. This case seems to me to fall into the second category, and I believe that an instruction on deceit was proper, although the one given could well have been more specific as to what would constitute deception. *Page 106